Title: From Thomas Jefferson to the Governor of South Carolina, 4 October 1787
From: Jefferson, Thomas
To: Governor of South Carolina



Sir
Paris Oct. 4. 1787.

I am informed that the persons having claims against the state of South Carolina on account of the frigate of the same name have appointed Mr. Cutting their attorney for settling those claims with the state. It becomes my duty therefore to inform you that a claim of the state against the court of Spain for services performed by that frigate was transmitted to me the last spring by Mr. Jay, together with the papers on which it was founded, and that I was instructed to forward the same to Mr. Carmichael at Madrid to be sollicited by him, and at the same time to confer with the Prince of Luxemburg on the subject and engage the assistance of the French Ambassador at Madrid in the sollicitation. All this was done, and I have lately received a letter from Mr. Carmichael, inclosing the copy of one from the Count de Florida Blanca by which it appears that the Court of Spain has referred the adjustment of your claim to Mr. Gardoqui and your delegates at New York, where perhaps the whole business may be most conveniently settled. In my conference with the Prince of Luxemburg I undertook to quiet his mind by assurances, which I knew I might make with truth, that the State of South Carolina would settle his claim finally with justice and honor, and would take measures for paying it as soon as their situation would permit. A recent instance of arrangements taken in a like case by the state of Maryland has had a good effect in counteracting those calumnies against us which our enemies on the other side the channel disseminate industriously through all Europe.
I have the honour to be with sentiments of the most perfect esteem & respect, Your Excellency’s most obedient & most humble servant,

Th: Jefferson

